DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
1. Claims 1, 3, 7 and 9 have been amended.
2. Claims 29-33 are new.
3. In view of Applicant’s amendments to the claims regarding the dilution of the sample to be assayed the 103 rejections of record are withdrawn. 
4. The declaration by Takaaki Hirotsu has been fully considered and is found persuasive with respect to the 103 rejection of record. However, Mr. Hirotsu’s statements will be addressed in the new scope of enablement rejection set forth below regarding the dilution of the sample.
5. Claims 1, 3, 7, 9, 11, 13 and 28-33 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7, 9, 11, 13 and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
(A)
a method for detecting cancer in a subject, comprising the steps of:
(a) obtaining a test sample which comprises urine, cells, tissues, a culture of the cells or tissues, or a preservative solution of the cells or tissues from the subject and wherein a concentration of the urine, cells, tissues, the culture of the cells or tissues, or the preservative solution of the cells or tissues is diluted 10-fold with a diluting liquid;
(b) exposing Caenorhabditis elegans (C. elegans) nematodes to the sample and a control sample separately, and
(c) assaying a chemotaxis of the C. elegans nematodes to the test sample and the control sample separately,
wherein a positive chemotaxis by the C. elegans nematodes to the test sample indicates that the subject is determined to have cancer, or to have a risk of having cancer, and
wherein a negative chemotaxis by the C. elegans nematodes to the test sample indicates that the subject is not determined to have cancer, or have the risk of having cancer, and
(B)
a method for identifying at least one olfactory receptor in C. elegans, comprising the steps of:

(b) modifying at least one gene or a part of the at least one gene suspected of encoding the at least one olfactory receptor in C. elegans;
(c) testing a chemotaxis of the modified C. elegans to the test sample;
wherein a defect in the chemotaxis in comparison to a chemotaxis of control C. elegans indicates that the at least one olfactory receptor is associated with an odorant in a smell of the urine, cells, tissues, culture, or preservative solution,
 does not reasonably provide enablement for using any dilution of diluting liquid for the assaying of urine, cells, tissues or culture of cells and tissues.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the 
	The breadth of the claimed invention encompasses any dilution (claim 1) or modification (claim 9) of the test sample (i.e. urine) 

	Teaching in the Specification
	Regarding the dilution of the sample to be tested, the specification teaches:
“When urine is used as a sample, a stock solution of the urine sample can be used. However, the collected urine may be diluted to 1.5 to 1000 times, for example, with sterilized water, a buffer, etc. The dilution magnification is preferably 10 times.” (pg. 25 lines 6-9), and
“All of the urine samples were 10-fold diluted, and the chemotaxis test using nematodes was carried out three times for each sample.” (pg. 48 lines 1-2).
	Importantly, Mr. Hirostu in his declaration states (pg. 5 last parag.)  “From the above figure, it can be understood that nematodes do not show chemotaxis to every sample of cancer and that adjustment of the sample is important. Fig. 21 (above) shows the results obtained by testing the chemotaxis of nematodes when changing the concentration of urine”.

chemotaxis index (attraction reaction) was exhibited to all of the cancer patient-derived urine samples (p1 to p20). Thus, cancer could be detected with an accuracy of 100%.” (pg. 41 lines 12-16). 
Figure 21 is reproduced below and its description is on pg. 50 lines 8-12 which states:
“As shown in Figure 21, it was demonstrated that a 10-fold dilution is preferable. In Figure 21, in the bar graph showing each concentration, the three bars on the left side show the results obtained using urine derived from healthy subjects, and the five bars on the right side show the results obtained using urine derived from cancer patients.”


    PNG
    media_image1.png
    820
    544
    media_image1.png
    Greyscale


	Teachings in the Art
	The art teaches, in agreement with the data reported in figure 21, that a 10:1 dilution is required to enable the detection of cancer in a sample as embraced by the claims. For example, Lanza et al. (2021, Scientific Reports, Vol. 11, pgs. 1-16) teaches a method of using C. elegans to detect cancer metabolites in urine (see Abstract). Specifically, Lanza teaches that “In line with previous data indicating a dose-dependent effect of cancer-derived biological samples on C. elegans chemotaxis behavior32, we tested several concentrations of urine and found that the maximum attraction to breast cancer samples, as well as the highest avoidance towards controls, peaked at a dilution of 10−1 (Supplementary Fig. S2).” (pg. 3 parag. 1).

    PNG
    media_image2.png
    480
    710
    media_image2.png
    Greyscale

	A review of Figure S2 of Lanza teaches that only at 10:1 dilution was chemotaxis observed to occur towards the cancer sample and away from the control samples. Regarding the importance of concentration of odorant to be detected, Lanza continues to teach that:
“urine samples eliciting attraction must contain chemicals at concentrations allowing them to interact with receptors on AWCs. This means that its receptors are good candidates as binding substrates for cancer-related metabolites, providing chemo-physical constraints on the interacting metabolites and their relative abundances. On the other hand, the high accuracy associated with the AWCON neuron also proves that chemical avoidance is not needed to discriminate between healthy samples and positive ones. However, C. elegans moves away from negative samples instead of just not showing attraction towards them. This suggests that there is a concurrent mechanism (yet not identified) contributing to the measured chemotaxis indexes, acting in a complementary way.” (pg. 7 parag. 3 last eight lines).
both the control and test groups. 
Again, for the Hirotsu declaration it is stated “From the above figure, it can be understood that nematodes do not show chemotaxis to every sample of cancer and that adjustment of the sample is important. Fig. 21 (above) shows the results obtained by testing the chemotaxis of nematodes when changing the concentration of urine”.
Conclusion
Accordingly, the only enabled adjustment is a dilution of the test sample to 10:1, which is in agreement with Lanza’s results and their teaching that ““urine samples eliciting attraction must contain chemicals at concentrations allowing them to interact with receptors on AWCs.”. The only enabled concentration is a dilution of 10:1 as set forth in the instant specification and supported by the teachings of Lanza. The skilled artisan would require an undue amount of experimentation without a predictable degree of success to practice the claimed invention for its entire breath, thus limiting the claimed invention to the scope set forth above is proper.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632